Russell, J.
Under the law of this State (Civil Code, §4334, Penal Code, § 1032) it is reversible error for a judge of the superior court, in his charge to the jury, either to express or intimate an opinion as to what has or has not been proved. To designate a given witness as one relied upon by the State, and "who claims to have bought it” (referring to intoxicating liquor), is at least an intimation of an opinion as to what has been testified. Edwards v. State, 4 Ga. App. 167 (60 S. E. 1033), and cit. Eor the judge in his charge to state to the jury what any witness has testified is a violation of the rule prescribed by the statute. Judgment reversed.
Argued October 6,
Decided November 9, 1909.
H. A. King, Sidney D. Dell, for plaintiff in error.
J. H. Thomas, solicitor-general, contra.